Citation Nr: 1827356	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  17-50 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for gout.

4.  Entitlement to service connection for a right arm neurological disability (claimed as collapsed nerve of the right arm).

5.  Entitlement to service connection for a right knee disability (claimed as degenerative changes and instability of the right knee).

6.  Entitlement to service connection for a left knee disability (claimed as osteoarthritis and instability of the left knee).

7.  Entitlement to service connection for a left hip disability, to include as secondary to a service connected disability.

8.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for a psychiatric disability (claimed as depression), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Attorney J. Michael Woods


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1974 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007, November 2013, and June 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2016, the Board remanded the matters of service connection for right and left knee and right arm neurological disabilities and for hypertension for additional development.  The case is now assigned to the undersigned.

The issues of service connection for bilateral knee disabilities, a left hip disability, and a right arm neurological disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  Sleep apnea was not manifested in service and is not currently shown; there is no evidence that such disability may be etiologically related to the Veteran's service.

2.  Hypertension was not manifested in service or within one year following the Veteran's separation from service, and his current hypertension is not shown to be etiologically related to his service.

3.  Gout was not manifested in service or (as gouty arthritis) within one year following the Veteran's separation from service, and his current gout is not shown to be etiologically related to his service.

4.  Migraine headaches were not manifested in service, and no current headache disability is shown to be related to the Veteran's service or to have been caused or aggravated by his service-connected disabilities.

5.  A psychiatric disability was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and no current psychiatric disability is shown to be related to his service or to have been caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for sleep apnea is not warranted.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  Service connection for hypertension is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3.  Service connection for gout is not warranted. 38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for migraine headaches, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  Service connection for a psychiatric disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in September 2006, June 2008, November 2012, October 2013, and March 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not been afforded VA examinations in connection with the claims of service connection for sleep apnea, gout, or hypertension; the Board finds that VA examinations are not necessary, as with respect to each there is either no evidence of a current disability, or no evidence of a related disease or injury in service (and therefore no reasonable possibility that the claimed disability may be related to service), or no evidence that the claimed disability may be related to service.  The Veteran and his attorney have not raised any other issues with VA's duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  The Board also finds there has been substantial compliance with its December 2016 remand directives.  

In the December 2016 remand, the Board noted the Veteran's assertions that he sustained several sports-related injuries during service and that the available service treatment records (STRs) consisted solely of entrance and exit examinations, and instructed that the AOJ undertake appropriate development to obtain  complete STRs from all appropriate records repositories.  The claims file includes a March 2017 memorandum indicating the unavailability of the requested STRs, and the AOJ issued a May 2017 letter to the Veteran notifying him that any such records could not be located and therefore are unavailable for review.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claims.   

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder first diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases (to include arthritis, hypertension, and psychosis), may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for arthritis, hypertension, and psychosis).  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service diseases listed in 38 C.F.R. § 3.309(a) may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).
Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  38 C.F.R. § 3.310(a)(b).

Sleep apnea

The Veteran contends that he has sleep apnea (incurred in service).  On May 1977 service separation examination, there was no report of a sleep disorder.

The medical evidence of record is silent regarding a sleep disorder until February 2007, when the Veteran reported on VA treatment that he had started snoring, had daytime fatigue, and his wife told him that he stops breathing while asleep; he reported that these symptoms began 8 months earlier.  He acknowledged that he had gained weight over the previous couple of years.  On June 2013 VA treatment, he expressed his belief that he has sleep apnea, which had been a problem for over a year.

As sleep apnea was not manifested in service, service connection for any such disability on the basis that it became manifest in service and persisted is not warranted.  Furthermore, there is no competent evidence that the Veteran currently has (during the pendency of the claim has had) sleep apnea.  His own belief that he has sleep apnea is not competent evidence in the matter.  The diagnosis of sleep apnea is a medical question that requires medical expertise (informed by diagnostic studied).  The Veteran's treatment records do not show a confirmed diagnosis of, or treatment for, sleep apnea and he has not identified any physician who has given him such diagnosis or provided him treatment for any such disability.  

Finally, the record does not include any competent evidence suggesting that any sleep apnea might be related to the Veteran's service (rendering pointless any development to confirm a diagnosis of such disorder).  The preponderance of the evidence is against this claim, and the appeal in the matter must be denied.

Hypertension

The Veteran contends that his current hypertension is related to his service.  On May 1977 service separation examination, his blood pressure was 120/60.

The medical evidence of record is silent regarding hypertension until December 2004, when the Veteran's medical history on VA treatment was noted to be significant for newly suspected [emphasis added] hypertension.  On March 2006 treatment, he was noted to have high blood pressure.  On November 2006 VA treatment, the assessments included history of borderline hypertension.  On February 2007 VA treatment, the assessments included uncontrolled hypertension, and hypertension medication was first prescribed.  Subsequent VA and private treatment records reflect ongoing treatment for hypertension.  

Hypertension was not manifested in service and was not clinically noted postservice prior to 2004.  Accordingly, service connection for hypertension on the basis that such disability became manifest in service and persisted or on a chronic disease presumptive basis (under 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Furthermore, as there is no evidence of continuity of hypertension prior to 2004 (when it was newly suspected, and history relating it to service or reporting continuity of symptoms thereafter was not noted), service connection under 38 C.F.R. § 3.303(b) based on continuity of chronic disease postservice is not warranted. 

While the Veteran may still substantiate his claim by competent evidence that his current hypertension is etiologically related to disease or injury in service, there is no credible evidence of a related disease or injury in service, and therefore no possibility of a probative nexus opinion in the matter.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension.  Accordingly, the appeal in the matter must be denied.

Gout

The Veteran contends that his current gout is related to his service.  On May 1977 service separation examination, the upper extremities, lower extremities, feet, and spine were normal on clinical evaluation, and there was no report or finding of gout.

The medical evidence is silent regarding gout until July 2010, when the Veteran complained on VA treatment of right great toe pain and swelling for 2 days, reporting that he had never had anything like it before; the assessment was acute gouty arthritis of the metatarsophalangeal joint, and medication for gout was prescribed.  In April 2012 he sought VA emergency room treatment for a gout flare-up of the right foot.  On August 2012 VA treatment, he was noted to have a history of gout, the first episode of which involved the right ankle with documented uric acid 7 months earlier, and the last flare was in May 2012.  On April 2017 VA treatment, he was noted to have a history of gout and reported pain in four toes of the right foot, and limped due to pain; gout medication was again prescribed.

Gout was not manifested in service and was not clinically noted postservice prior to 2010.  Accordingly, service connection for gout on the basis that such disease became manifest in service and persisted, or on a chronic disease presumptive basis (as arthritis under 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted.  Furthermore, as there is no evidence of continuity of gout prior to 2010 (when it was first diagnosed and treated, and history relating it to service or reporting continuity of symptoms thereafter was not noted), service connection under 38 C.F.R. § 3.303(b) based on continuity of chronic disease postservice is also not warranted. 

While the Veteran may still substantiate his claim by competent evidence that his current gout may be related to disease or injury in service, as there is no credible evidence of a related disease or injury in service, there is no possibility of a probative nexus opinion in this matter.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for gout.  Accordingly, the appeal in the matter must be denied.

Migraine headaches

The Veteran contends that he has migraine headaches secondary to his service-connected hearing loss and tinnitus.  On May 1977 service separation examination, neurologic clinical evaluation was normal, and there was no report of headaches.

The earliest documentation of a headache disability following service is in January 2005, when on VA treatment the Veteran reported a history of migraine headaches, with the most recent episode occurring 2 years earlier.  On March 2006 treatment, migraine headaches were listed in his active medical problems.  On September 2006 VA treatment, he reported falling off a ladder the previous month and having headaches since then; the assessment was that the headaches may be related to a concussion he sustained in the fall.  On November 2008 VA treatment, he reported occasional left sided headaches.

On November 2013 VA examination, the Veteran reported that his headaches began in April 1980, and that he was unsure if the condition had been formally diagnosed.  His symptoms included constant headaches and occasional migraines, which he treated with Tylenol.  He reported having headache pain with associated nausea, sensitivity to light and sound, and changes in vision; the typical head pain was on both sides of the head and lasted for 1 to 2 days.  The examiner stated that, even though the Veteran claimed headaches, he had not been specifically diagnosed and took no specific headache medication; therefore, there was no diagnosis of a headache condition because there was no pathology to render a diagnosis.  The examiner stated that there were no pertinent STRs, and noted that the military exams were normal and that the Veteran was separated from service in 1977 (36 years prior to examination), which the examiner opined did not establish a longitudinal trend.  The examiner noted the Veteran's report on November 2008 treatment of unilateral headache even though his tinnitus is bilateral.  The examiner noted that the Veteran reported his tinnitus began in service but the available data do not mention headaches until 2008.  The examiner opined that, therefore, in consideration of no current diagnosis of a headache disorder, no pertinent STRs, normal military exams, unilateral headache and bilateral tinnitus, and temporal relationships, it is less than likely that the claimed condition is service connected.

Thereafter, the Veteran submitted an October 2014 disability benefits questionnaire completed by Dr. Skaggs, who noted the Veteran's report that he started experiencing headaches in service, and that the headaches progressively worsened after service.  The Veteran reported having daily tension headaches while also experiencing migraines once or twice every 6 to 9 months, which he treated with acetaminophen-hydrocodone and aspirin.  He reported constant pulsating or throbbing head pain on both sides of the head, worse with physical activity, with nausea, sensitivity to light and sound, changes in vision, and dizziness, with typical head pain lasting for more than 2 days.  The diagnoses included migraine headaches and tension headaches.  Dr. Skaggs opined that it is as likely as not that the Veteran's migraine headaches are permanently aggravated by his service connected tinnitus and hearing loss; he also noted that the Veteran experiences constant tension headaches as well, stating that an association between headaches and tinnitus is documented in the International Journal of Audiology, Psychological and Audiological Correlates of Perceived Tinnitus Severity.

On December 2016 VA examination, the Veteran reported that he first started experiencing headaches while in service, though he was unable to recall an exact onset time frame.  He denied any specific head injuries or events in service prior to the onset of headaches, and he was unable to recall if he was seen or treated while in service.  He reported moderate intensity head pain beginning in the frontal area of his head and radiating to the occipital area, with associated symptoms of nausea and sensitivity to light and noise, occurring once every 3 to 4 months.  He reported an infrequent history of severe migraine headaches, indicating four such headaches in his lifetime and only one in the previous 12 months, and that he took ibuprofen as needed for headache pain since the reported onset in the 1970s.

Following a physical examination, the diagnosis was migraine including migraine variants, with date of diagnosis in October 2014.  The examiner opined that the claimed migraine condition is less likely than not (less than 50% probability) aggravated beyond its natural progression by the tinnitus.  The examiner opined that there is no objective or subjective evidence that the Veteran's migraine headache condition has been permanently aggravated beyond its natural progression based on his report of frequency pattern and associated symptom severity.  The examiner opined that there is no documentation in the Veteran's medical records from 2005 to the present to suggest chronic recurrent headaches with pattern changes regarding frequency or symptom severity.  The examiner opined that a literature review does not support that tinnitus is a known cause or condition that results in exacerbation or worsening of migraine headaches beyond natural progression.  The examiner opined that there is no clear evidence from a review of the medical literature suggesting an etiological or pathological relationship between tinnitus and the onset or frequency patterns or exacerbations of migraine headaches.

A chronic migraine headache disability was not manifested in service and was not clinically noted postservice prior to 2005.  Accordingly, service connection for migraine headaches on the basis that such disability became manifest in service and persisted is not warranted. 
The record does not show or suggest (and the Veteran does not allege) that his current migraine headaches are related directly to his active duty service.  His primary theory of entitlement is one of secondary service connection, i.e., that his migraine headaches are secondary to his service-connected hearing loss and tinnitus.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's current migraine headaches are or may be etiologically related to his service-connected hearing loss and/or tinnitus.  Regarding the dispositive factor of a nexus between the migraine headaches and service-connected disabilities, the Board finds the December 2016 VA examination report to merit substantial probative weight.  The opinion reflects review of the Veteran's claims file and familiarity with his medical history and lay accounts.  The opinions offered were based on a complete examination and include historically accurate explanation of rationale that cites to supporting factual data 

Dr. Skaggs's October 2014 opinion warrants less probative weight because it does not accurately portray what the factual data show and it does not reflect a review of the Veteran's complete medical history (but instead relies on the Veteran's reports).  Dr. Skaggs did not account for the factual data weighing against the Veteran's claim and merely cited "an association between headaches and tinnitus" in the medical literature (which does not of itself signify that tinnitus causes or increases severity the severity of a headache disorder), without further explanation of rationale.

Greater weight may be given to one physician's opinion over another's depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's migraine headaches and his service-connected disabilities is in the report of the December 2016 VA examination.  The VA examiner's opinion warrants substantial probative weight because the provider expressed familiarity with the factual record, conducted a thorough medical examination, and included adequate rationale, and the rationale includes comment on the opinion submitted in support of the Veteran's claim, explaining why the conclusions reached by Dr. Skaggs are not supported by the factual data.
Whether or not hearing loss or tinnitus causes or aggravates a headache disability is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for migraine headaches, and the appeal in the matter must be denied.

Psychiatric disability

The Veteran contends that he has a psychiatric disability secondary to his service-connected hearing loss and tinnitus.  On May 1977 service separation examination, psychiatric clinical evaluation was normal; no psychiatric complaints were noted.

The earliest documentation of a psychiatric disability following service is in December 2004, when the medical evidence reflects treatment for a 20 year history of cocaine abuse.  On February 2006 VA treatment, the Veteran reported having had chronic suicidal ideation occasionally for the previous 6 months to one year, and a prior suicide attempt a few years earlier when he had an argument with his wife; the assessments included cocaine dependence and depression not otherwise specified, rule-out substance induced depression.  On February 2008 VA treatment, he was noted to have a 20 year history of cocaine use and presented with suicidal and homicidal ideation after a three day cocaine binge; the diagnoses included cocaine dependence, substance-induced mood disorder (depression), and alcohol abuse vs. dependence.  On November 2009 VA treatment, the diagnoses included cocaine dependence/withdrawal, alcohol dependence vs. abuse, and substance induced mood disorder.  On December 2009 VA treatment, the assessments included chronic PTSD, alcohol and cannabis abuse, and cocaine dependence.  On July 2010 VA treatment, he reported that his trauma comes from his adolescent years, citing family tragedies when he was 14 and 15; it was noted that his PTSD symptoms had not been a significant issue recently and they were related more to his time employed in corrections.  On August 2010 VA treatment, citalopram was prescribed for impulse control related to substance abuse and PTSD.  In January 2015, the Veteran was admitted for worsening depression secondary to relationship problems with his wife and girlfriend; the final diagnoses upon discharge included substance induced mood disorder rule-out major depressive disorder, and cocaine use disorder.

The Veteran has submitted a January 2015 disability benefits questionnaire completed by psychologist Dr. Henderson-Galligan, who diagnosed depressive disorder due to another medical condition with mixed features.  The Veteran reported that his near-continuous depression and anxiety symptomatology were not present prior to his military service.  The psychologist opined that the Veteran's tinnitus and bilateral hearing loss, in turn, continue to manifest as a depressive disorder and that they have caused the depressive disorder, stating that there is a body of literature detailing the connection between medical issues like those with which the Veteran struggles and psychiatric disorders similar to his depressive disorder complaints.  The psychologist stated that studies confirm the existence of neural circuits that are activated in depression and tinnitus, and opined that the Veteran's tinnitus and bilateral hearing loss are more likely than not aggravating his depressive disorder due to another medical condition, with mixed features. 

On December 2016 VA examination, the Veteran denied having any mental health services prior to or during service.  He reported being depressed at age 19 when his father died.  He denied any PTSD symptoms related to childhood events.  His initial mental health treatment (for cocaine dependence) was in 2004; he reported that he began using cocaine at age 25 (when he worked for the U.S. Postal Service).  He reported that he has had multiple hospital admissions related to cocaine use, and he would sometimes also be diagnosed with substance induced mood disorder secondary to cocaine.  Following a mental status examination, the diagnoses included moderate cocaine use disorder and cocaine induced depressive disorder.  The examiner opined that these are less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected tinnitus and hearing loss, and less likely than not aggravated beyond the natural progression by tinnitus and hearing loss.  The examiner opined that the Veteran's depression is secondary to his cocaine use and, as such, all impairment is attributed to his cocaine use disorder.  The examiner noted that cannabis use disorder was not included in the diagnostic formulation given that it has been in remission since 1977 and was not part of the current clinical presentation.

In a January 2017 addendum opinion, the examiner opined that the Veteran's claimed condition is less likely than not (less than 50% probability) proximately due to or the result of his service-connected conditions, and less likely as not secondary to or aggravated beyond normal progression by his service connected hearing loss and tinnitus.  The examiner cited Dr. Henderson-Galligan's January 2015 opinion, which noted his history of prior substance abuse treatment, but stated that it is unclear from the report whether that examiner was aware of the Veteran's cocaine use at that time or considered its impact on his mental status and life circumstances.  The VA examiner noted that Dr. Henderson-Galligan cited a medical journal article titled "Tinnitus and Depression", which notes a correlation between tinnitus and depression and hypothesizes a physiological relationship between the two; the examiner opined that, while this is an interesting hypothesis to consider, the article discusses this in terms of broad neuropathways and areas of the brain rather than indicating a specific physiological causal relationship between the two disorders.  The VA examiner opined that the majority of individuals with tinnitus do not have a clinical depression, and cited the most recent study he found ("Relationships between tinnitus and the prevalence of anxiety and depression") which suggested that 25.6% of respondents with tinnitus reported problems with depression.  The VA examiner noted that the Veteran began using cocaine at age 25 (and reported his longest period of abstinence from cocaine was for almost 2 years, from 2012 to 2014); he noted that no documents indicating treatment for depression were found for the period between 2012 and 2014 (when he not using cocaine).  The VA examiner noted that diagnosis of, and treatment for, depression was not until after the Veteran began using cocaine, and his treatment for depression has typically been in conjunction with treatment of cocaine use disorder.  The examiner opined that the optimal circumstance for resolving the differential diagnosis clarification would be for a mental disorder examination after the Veteran had gained a sustained period of sobriety of at least a year.

A psychiatric disability was not manifested in service and was not clinically noted postservice prior to 2004.  Accordingly, service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted, or for psychosis on a presumptive basis (as a chronic disease under 38 C.F.R. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

The record does not show or suggest (and the Veteran does not allege) that his current psychiatric disability is related directly to his active duty service.  His primary theory of entitlement is one of secondary service connection, i.e., that his psychiatric disability is secondary to his service-connected hearing loss and tinnitus.  Regarding the dispositive factor of a nexus between the current psychiatric disability and service-connected disabilities, the Board finds the December 2016 VA examination report and January 2017 addendum (cumulatively) merit substantial probative weight.  They reflect review of the Veteran's claims file and familiarity with his medical history and lay accounts, and the opinions offered were based on a complete examination and include explanation of rationale that cites to supporting historically accurate factual data.  

In comparison, Dr. Henderson-Galligan's January 2015 opinion warrants less probative weight because, as noted above, it does not accurately portray what the factual data show and it does not reflect a review of the Veteran's complete medical history.  Furthermore, Dr. Henderon-Galligan did not account for the factual data weighing against the Veteran's claim, as noted by the December 2016/January 2017 VA examiner, including the chronology of his treatment for depression in conjunction with his cocaine abuse.  

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's psychiatric disability and his service-connected disabilities is in the report of the December 2016 VA examination (with January 2017 addendum opinion).  The VA examiner noted that diagnosis and treatment for depression was not until after the Veteran began using cocaine, and treatment for depression has typically been in conjunction with treatment of cocaine use disorder.  The VA examiner's opinions warrant substantial probative weight as the provider expressed detailed familiarity with the factual record, conducted a thorough psychiatric evaluation, included adequate rationale, and the rationale includes comment on the opinion submitted in support of the Veteran's claim, explaining why the conclusions reached by Dr. Henderson-Galligan are not supported by factual data.  

Whether or not hearing loss or tinnitus causes or aggravates psychiatric disability is a medical question that is beyond the scope of common knowledge and incapable of resolution by lay observation; it requires medical expertise.  The Veteran is a layperson; consequently, his own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a psychiatric disability, and the appeal in the matter must be denied.


ORDER

Service connection for sleep apnea is denied.

Service connection for hypertension is denied.

Service connection for gout is denied.

Service connection for migraine headaches, to include as secondary to a service-connected disability, is denied.

Service connection for a psychiatric disability, to include as secondary to a service-connected disability, is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims remaining on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C. § 5103A.  

The Veteran contends that he has had bilateral knee disabilities and a right arm neurological disability since his separation from service.  He contends that he injured his knees playing sports throughout his active duty service and has experienced knee problems since then, and that he injured a nerve in the right upper extremity during military training due to wrapping himself in a sleep bag very tightly and sleeping on his right side to avoid snakes in the field.

The Veteran's complete STRs are unavailable.  His claims file includes a memorandum and letter indicating that his STRs were established to be unavailable.  When STRs are lost or missing, VA has a heightened obligation to satisfy the duty to assist. The United States Court of Appeals for Veterans Claims (CAVC) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  [However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).]  

Furthermore, the Veteran has indicated (and medical evidence notes), that he has undergone left (in December 1982) and right  (when unspecified) knee surgeries (and medical evidence of record notes that he was scheduled for a left total knee replacement (TKR) in August 2017).  Records of his knee surgeries and other relevant postservice treatment for the disabilities remaining on appeal, are pertinent evidence (particularly when continuity is alleged) and must be sought.  The Veteran has asserted (and is competent to observe) that he has had bilateral knee symptoms and right arm neurological symptoms since his separation from service.  Given his lay statements reporting sports (and other) injuries in service, and of continuous symptoms since, and the heightened duty to assist because STRs are lost, the "low threshold" standard [for when an examination is necessary] is met.  An examination to secure opinions that address the medical questions presented is necessary.
The claim for service connection for a left hip disability is inextricably intertwined with the claims of service connection for right and left knee disabilities being remanded and must therefore be remanded as well. 

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of any outstanding (not already associated with the record) updated to the present clinical records of VA evaluations and treatment the Veteran has received for the disabilities remaining at issue.  

The AOJ should also ask the Veteran to identify any non-VA providers of treatment or evaluations he has received for right and left knee, right arm neurological, and left hip disabilities (to specifically include his bilateral knee surgeries and treatment preceding those procedures), and to submit authorizations for VA to secure records of all the private evaluations and treatment.  The AOJ should secure for the record complete clinical records (all outstanding) from the identified providers, .

2.  The AOJ should then arrange for an orthopedic (with neurological consult, if indicated) examination of the Veteran to establish the presence, and ascertain the nature and likely etiology of, any his right and left knee disabilities and any left hip and right arm neurological disabilities he may have.  The Veteran's entire record (including this remand, and the records obtained pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should:

(a) Identify (by diagnosis) each right and left knee, left hip, and right upper extremity neurological disability found.

(b) Identify the likely etiology for each knee, left hip, and right upper extremity disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that a knee or right upper extremity neurological disability was incurred in the Veteran's active duty service, to include as due to injury therein?  The opinion must specifically include comment regarding whether the disability picture presented is consistent with the Veteran's accounts that manifestations of his current disability first appeared in service and have persisted ever since.  If a current right or left knee or right upper extremity neurological disability diagnosed is determined to be unrelated to service/injury therein, the examiner should identify the etiology for the disability considered more likely, and explain why that is so.  

(c) If a right or left knee disability is found to be etiologically related to the Veteran's service, the examiner should further opine whether any left hip disability found was caused or aggravated by such knee disability.

The examiner must explain rationale with all opinions.

4.  The AOJ should then review the record, arrange for any further development suggested by additional information received, and readjudicate the claims (service connection for a left hip disability in light of the determinations on the claims of service connection for right and left knee disabilities).  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


